DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/01/2020. The applicant submits two Information Disclosure Statements dated 05/21/2021 and 12/09/2021. The applicant claims Domestic and Foreign priority for applications, both are dated 12/07/2018. Claims 1 – 66 are canceled. Claims 67 – 81 from 09/04/2020 will be prosecuted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 67 – 72, 80, and 81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a method of transmitting signals from a first node having multiple transceivers to a second node. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. The method claims the features of receiving a message from a second to a first node, transmitting a data frame, a first and second training sequence. This judicial exception is not integrated into a practical application because the claims do not claim with specificity in the claims what is occurring. It may be inferred from the specification that a fob is used to open and unlock a vehicle, however, those features are not claimed in the claims. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify an operation that results in a real-world tangible result. USPTO example 39 that shows how a neural network is trained identifies with specificity what information is used to perform the operation. If the claims are directed to programming a fob, the claims are so broad to not identify what is programmed. The claims fail the second prong of the 2019 subject matter eligibility guidance and thus not eligible for patent protection.
Claims 73 and 74 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a method of transmitting signals from a first node having multiple transceivers to a second node. This judicial exception is not integrated into a practical application because the claims do not claim with specificity in the claims what is occurring. It may be inferred from the specification that a fob is used to open and unlock a vehicle, however, those features are not claimed in the claims. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify an operation that results in a real-world tangible result. USPTO example 39 that shows how a neural network is trained identifies with specificity what information is used to perform the operation. If the claims are directed to programming a fob, the claims are so broad to not identify what is programmed. The claims fail the second prong of the 2019 subject matter eligibility guidance and thus not eligible for patent protection.
Claims 75 – 79 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and/or observation without significantly more. The claims recite a method of communication between a first node and a second node. This judicial exception is not integrated into a practical application because the claims do not claim with specificity in the claims what is occurring. It may be inferred from the specification that a fob is used to open and unlock a vehicle, however, those features are not claimed in the claims. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify an operation that results in a real-world tangible result. USPTO example 39 that shows how a neural network is trained identifies with specificity what information is used to perform the operation. If the claims are directed to programming a fob, the claims are so broad to not identify what is programmed. The claims fail the second prong of the 2019 subject matter eligibility guidance and thus not eligible for patent protection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 67 - 81 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dutz US 2018/0254910.
As per claim 67, A method of transmitting signals from a first node having multiple transceivers to a second node, comprising: 
receiving a message from the second node at the first node, wherein the message is received by each of a plurality of transceivers of the first node; (Dutz paragraph 0007 discloses, “based on time synchronization between the first lock device and the other lock devices of the lock group, provide for transmission of a challenge message to the key group in time synchronization with the other lock devices, the message comprising a first common part comprising the same data transmitted by all of the lock devices at the same time and an identifier part, the identifier part including a unique identifier among the lock devices, the identifier part provided for transmission in a discrete predetermined time slot assigned to said first lock device relative to the common part and different to corresponding time slots assigned to the other lock devices of the lock group;”) and 
transmitting by each of the plurality of transceivers a respective data frame to the second node in response to the message; (Dutz paragraph 0096 discloses, “The frame consists of a preamble 101, which may include at least a portion for synchronization, and a payload 102 for the transmitted data. The preamble 101 is further divided into a portion comprising a plurality of synchronization symbols, termed “SYNC”, and a Start-of-Frame Delimiter, termed “SFD”. The plurality of synchronization symbols may include a repeating pattern of one or more synchronization symbols. The plurality of synchronization symbols at the start of the preamble may enable a receiver device to synchronize, such as in terms of time and/or frequency, with an incoming frame. The SFD signals the end of the plurality of synchronization symbols. The synchronization symbols have special properties to provide for easy synchronization by a receiver device.”)
wherein each transceiver initiates the transmission of its respective data frame a predetermined time period after receipt of the message by the transceiver; (Dutz paragraph 0163 discloses, “perform cross-correlation on at least a part of the received frame comprising a synchronization field of the frame, the synchronization field comprising a plurality of repeating predetermined synchronization symbols, the cross-correlation performed with one of the predetermined synchronization symbols known to the processing module to obtain a cross correlation function thereof; [0165] provide for determination of a corrected cross-correlation function based on application of an error removal function to the cross-correlation function, the error removal function configured to remove the effect of a periodic offset of constant period due to non-zero out-of-phase autocorrelation components of binary code sequences that form the synchronization symbols and up-sampling performed at the transmitter device or the error removal function is configured to remove an offset to the cross-correlation function based on a mean average of said cross-correlation function when up-sampling is not performed at the transmitter device;”) and 
wherein the transmissions of the data frames from the plurality of transceivers overlap; (Dutz paragraph 0477 discloses, “The configuration of the receiving device in this way blocks any attacker that wants to insert its message with a multipath component set that is non-overlapping with the (secret) superset of multipath components. In a most advantageous (for the attacker) attack, the attacker may have a multipath component set that has some overlap with the earliest multipath components in the superset and can therefore not fake a shorter distance than the distance of a genuine key/lock device. The shortest distance between a responding device and the receiving device may be determined by looking to the earliest multipath component out of the superset that is active during the reception of the ID indicator.”)
wherein each of the data frames comprises a first training sequence and a second training sequence and wherein, for each respective data frame: 
the first training sequence is located at the start of the respective data frame and is arranged to start a first time period after reception of the message by the respective transceiver, wherein the first time period differs from the first time period of each of the other data frames; (Dutz paragraph 0009 discloses, “the distance between the first lock device and each of the subset of key devices based, at least in part, on a time measured by the timer associated with the lock device during exchange of at least one subsequent lock response message to the key group based on a marker therein and receipt of at least one subsequent, further key response message from the at least a subset of key devices of the key group in reply to the lock response message based on a marker therein and a time measured by each of the key devices and transmitted to the first lock device comprising the time between a marker based on each key device transmitting the key response message, a marker based on receiving the lock response message and a marker based on transmitting the further key response message.”) and 
the second training sequence comprises a cryptographically generated training sequence and is arranged to start a second time period after reception of the message by the respective transceiver, wherein the second time period is the same for each of the data frames. (Dutz paragraph 0010 discloses, “In one or more examples, the challenge message includes a cryptographic challenge derived from a random number and a cryptographic key of the first lock device, and wherein the received key response message includes a secure training sequence comprising a non-repeating sequence, which comprises a cryptographic response to the cryptographic challenge, the cryptographic response derived by each of the key devices from a cryptographic algorithm using the cryptographic challenge and a cryptographic key of each key device, the processing module configured to verify the key devices by comparison of the secure training sequence of the received key response message and an expected cryptographic response determined at the first lock device based on the same cryptographic algorithm and predetermined knowledge of the cryptographic key of each key device. This may be advantageous as the agreed reference for generation of the secure training sequences used in subsequent messages may be established by way of the cryptographic challenge and the cryptographic key and verified by the cryptographic response. This feature may form an aspect of the disclosure independent of the first aspect. According to the disclosure, we provide a processing module for a first lock device of a range determination system, the range determination system comprising a lock group comprising one or more lock devices of which the first lock device forms part, the plurality of lock devices physically spaced over a lockable element and configured to communicate with a key group comprising one or more key devices, a distance between the key devices of the key group and the lock devices of the lock group providing for access to the lockable element relative to a threshold distance, the processing module configured to transmit the cryptographic challenge and receive the cryptographic response defined above.”)  
As per claim 68, A method according to claim 67, wherein the first training sequence comprises a plurality of symbols at a symbol rate, and wherein the start of each respective first training sequence is selected such that a start time of a given training sequence does not coincide with a symbol boundary of any of the other frames' first training sequences and/or such that symbol boundaries of the respective first training sequences are not aligned. (Dutz paragraph 0142 discloses, “The generation of a reduced frame format frame by a processing module of a transmitter and the processing of such a frame by a processing module of a receiver may require a tight frequency and a timing alignment between the devices within ±0.5 T.sub.sym. where T.sub.sym defines a preamble symbol period comprising the period of a symbol of the preamble 301 of the previously sent frame.”)
As per claim 69, A method according to claim 67, comprising varying lengths of one or more portions of the data frames preceding the second training sequences so that the second training sequences start at a common time offset after reception of the message by a respective transceiver, the method preferably comprising varying between different ones of the data frames the lengths of one or more of: the first training sequence, a data payload of the frame, and a transmission gap inserted prior to the second training sequence. (Dutz paragraph 0165 discloses, “provide for determination of a corrected cross-correlation function based on application of an error removal function to the cross-correlation function, the error removal function configured to remove the effect of a periodic offset of constant period due to non-zero out-of-phase autocorrelation components of binary code sequences that form the synchronization symbols and up-sampling performed at the transmitter device or the error removal function is configured to remove an offset to the cross-correlation function based on a mean average of said cross-correlation function when up-sampling is not performed at the transmitter device;”)
As per claim 70, A method according to claim 67, wherein each respective second training sequence is preceded by a respective transmission gap sized so that the second training sequences of each of the data frames occur at the same time offset relative to reception of the message at a respective transceiver, the method preferably comprising signaling the transmission gap size in a portion of the frame preceding the second training sequence, preferably in one or both of: a physical layer header, and a payload of the frame. (Dutz paragraph 0453 discloses, “Based on said time synchronization between the anchor 1 and the other anchors of the group 3001, a challenge message 3003 is sent. The challenge message is to a key group comprising a plurality of key devices, labelled Tag 1 and Tag 4 in FIG. 30. It will be appreciated that there may be more key devices although only Tag 1 and Tag 4 happen to be nearby. The challenge message 3003 is transmitted in time synchronization by all of the lock devices labelled anchors 1 to 4. The challenge message comprises a first common part 3004 comprising the same data transmitted by all of the lock devices at the same time. The challenge message further includes an identifier part 3005, the identifier part including a unique identifier among the lock devices (anchors 1 to 4). The identifier part is provided for transmission by each anchor in a discrete predetermined time slot assigned to said anchor relative to the common part 3004. Thus, the other anchors may be silent while each anchor transmits its identifier part of the challenge message in it its dedicated time slot.”)
As per claim 71, A method according to claim 70, comprising, for a given one of the data frames, including information specifying the respective transmission gap in unencrypted form in the physical layer header and again in encrypted form in the payload. (Dutz paragraph 0372 discloses, “The core of the CSPRNG is an AES128 encryption unit which creates 128 bit blocks of pseudo-random numbers. Before ranging starts, all communicating devices (transmitter device and receiver device 201, 202) need to agree on a common 256 bit seed comprising an example of secure information that may be used to generate a secure training sequence (key and data of the AES core).”)
As per claim 72, A method according to claim 67, comprising muting transmission of a portion of one or more but preferably not all of the data frames, wherein muting transmission of a portion of a data frame comprises reducing transmission power or disabling transmission for the portion, wherein the muted portion preferably comprises one or more of: the first training sequence, a start-of-frame delimiter, a physical layer header, and a data payload. (Dutz paragraph 0207 discloses, “Thus, the binary SFD symbols provided herein gives a greater distance (in terms of the difference in magnitude between the cross correlation value between the SYNC and SFD fields) which may make it possible to differentiate between SYNC 305 and SFD 306 at lower power levels. Noise can decrease the distance between the correlation results at the point between the synchronisation field and the SFD field and therefore, the suggested symbols may improve noise resilience.”)
As per claim 73, A method of transmitting signals from a first node having multiple transceivers to a second node, comprising: 
receiving a message from the second node at the first node, wherein the message is received by each of a plurality of transceivers of the first node; (Dutz paragraph 0007 discloses, “based on time synchronization between the first lock device and the other lock devices of the lock group, provide for transmission of a challenge message to the key group in time synchronization with the other lock devices, the message comprising a first common part comprising the same data transmitted by all of the lock devices at the same time and an identifier part, the identifier part including a unique identifier among the lock devices, the identifier part provided for transmission in a discrete predetermined time slot assigned to said first lock device relative to the common part and different to corresponding time slots assigned to the other lock devices of the lock group;”)  and 
transmitting by each of the plurality of transceivers a respective data frame to the second node in response to the message; (Dutz paragraph 0096 discloses, “The frame consists of a preamble 101, which may include at least a portion for synchronization, and a payload 102 for the transmitted data. The preamble 101 is further divided into a portion comprising a plurality of synchronization symbols, termed “SYNC”, and a Start-of-Frame Delimiter, termed “SFD”. The plurality of synchronization symbols may include a repeating pattern of one or more synchronization symbols. The plurality of synchronization symbols at the start of the preamble may enable a receiver device to synchronize, such as in terms of time and/or frequency, with an incoming frame. The SFD signals the end of the plurality of synchronization symbols. The synchronization symbols have special properties to provide for easy synchronization by a receiver device.”)
wherein each transceiver initiates the transmission of its respective data frame a predetermined time period after receipt of the message by the transceiver, (Dutz paragraph 0163 discloses, “perform cross-correlation on at least a part of the received frame comprising a synchronization field of the frame, the synchronization field comprising a plurality of repeating predetermined synchronization symbols, the cross-correlation performed with one of the predetermined synchronization symbols known to the processing module to obtain a cross correlation function thereof; [0165] provide for determination of a corrected cross-correlation function based on application of an error removal function to the cross-correlation function, the error removal function configured to remove the effect of a periodic offset of constant period due to non-zero out-of-phase autocorrelation components of binary code sequences that form the synchronization symbols and up-sampling performed at the transmitter device or the error removal function is configured to remove an offset to the cross-correlation function based on a mean average of said cross-correlation function when up-sampling is not performed at the transmitter device;”)
wherein the predetermined time period is the same for each of the transmitted data frames and wherein the transmissions of the data frames from the plurality of transceivers overlap; (Dutz paragraph 0477 discloses, “The configuration of the receiving device in this way blocks any attacker that wants to insert its message with a multipath component set that is non-overlapping with the (secret) superset of multipath components. In a most advantageous (for the attacker) attack, the attacker may have a multipath component set that has some overlap with the earliest multipath components in the superset and can therefore not fake a shorter distance than the distance of a genuine key/lock device. The shortest distance between a responding device and the receiving device may be determined by looking to the earliest multipath component out of the superset that is active during the reception of the ID indicator.”)
wherein each of the data frames comprises a first training sequence and a second training sequence and wherein, for each respective data frame: 
the first training sequence is located at the start of the respective data frame; (Dutz paragraph 0009 discloses, “the distance between the first lock device and each of the subset of key devices based, at least in part, on a time measured by the timer associated with the lock device during exchange of at least one subsequent lock response message to the key group based on a marker therein and receipt of at least one subsequent, further key response message from the at least a subset of key devices of the key group in reply to the lock response message based on a marker therein and a time measured by each of the key devices and transmitted to the first lock device comprising the time between a marker based on each key device transmitting the key response message, a marker based on receiving the lock response message and a marker based on transmitting the further key response message.”) and 
the second training sequence comprises a cryptographically generated training sequence; 
wherein the transmission timing of each transceiver is based on a respective clock of the transceiver, the method comprising adjusting a clock frequency of one or more of the transceiver clocks to adjust a carrier frequency offset (CFO) of a respective transceiver, wherein the clock frequency is adjusted based on a detected CFO of an earlier transmission received from the second node. (Dutz paragraph 0229 discloses, “With reference to FIG. 16 two example frames are shown comprising a first frame 1601 and a second frame 1602. The first frame 1601 includes a secure training which is divided into time separated blocks 1603, 1604 and, for the second example frame 1602 is divided into time separated blocks 1605, 1606, 1607 and 1608. The blocks 1603-1608 are separated by guard intervals 1609 comprising an absence of the secure training sequence, which may comprise periods in which no signal is transmitted.”)
As per claim 74, A method according to claim 73, wherein the data frames are sent as part of a ranging exchange between the second node and the first node, preferably wherein the data frames are sent in response to an initial message of the ranging exchange sent from the second node to the first node. (Dutz paragraph 0397 discloses, “FIG. 29 shows an exemplary protocol exchange, for a so called double sided ranging sequence. In the example, one of the transmitter/receiver devices 201, 202 is termed an anchor (labelled anchor1 in FIG. 29) or “lock device” as it is typically mounted with a secured element (such as a vehicle or building) that is unlocked by completion of the protocol. The other of the transmitter/receiver devices 201, 202 is termed a tag (labelled tag1 in FIG. 29) or “key device” as it is typically a mobile device used to unlock the secured element. The term “secure preamble” where used refers to the secure training sequence described above.”)
As per claim 75, A method of communication between a first node and a second node, comprising, at the second node: 
sending a message to the first node; (Dutz paragraph 0010)
receiving signals corresponding to a plurality of overlapping data frames transmitted by respective transceivers of the first node in response to the message; (Dutz paragraph 0477) and 
identifying a particular one of the respective data frames and acquiring data of the identified data frame based on a first training sequence included in each respective data frame; (Dutz paragraph 0009)
wherein the respective first training sequences start at respective different start times with respect to a reception time of the message at a respective transceiver, and wherein acquiring data of the identified frame comprises detecting a second training sequence contained in each of the data frames, the second training sequences of the data frames comprising cryptographically generated training sequences and starting at a common time offset from the reception time of the message at each of the respective transceivers, the method further comprising: (Dutz paragraph 0010)
determining a reception time of the frame based on detection of the second training sequence and using the determined reception time to compute a distance between the first node and second node. (Dutz paragraph 0010)
As per claim 76, A method according to claim 75, wherein the received signal comprises multiple overlapping versions of the data frame corresponding to multiple signal paths from the transceivers to the second node, the method comprising detecting an earliest appearance of the second training sequence in the signal and using the earliest appearance to determine the reception time of the frame. (Dutz paragraph 0009 – 0011)
As per claim 77, A method according to claim 75, comprising determining respective reception times of one or more (preferably each) of the first training sequences and determining respective distances to respective ones of the transceivers based on the respective reception times, the method optionally further comprising determining a shortest one of the determined distances, and comparing the determined shortest distance to a distance computed based on reception of the second training sequence, and processing the frame in dependence on the comparison. (Dutz paragraph 0477)
As per claim 78, A method according to claim 77, comprising at least one of: determining that the frame is authentic if the shortest distance matches the distance determined based on reception of the second training sequence and/or discarding the frame or a distance measurement determined therefrom if they do not match; and determining a position of the first node based on a plurality of distance measurements derived from reception times of one or more of the first and second training sequences. (Dutz paragraph 0009-0011)
As per claim 79, A method according to claim 75, wherein communication between the nodes is wireless based on a wireless communication protocol, preferably based on an ultra-wideband, UWB, wireless communication system, and/or wherein the first node comprises a vehicle and the second node comprises a remote control device, such as a wireless key fob, for the vehicle, wherein the frames are preferably exchanged as part of a control message exchange for controlling automated operation of the vehicle. (Dutz paragraph 0431 – 0432)
As per claim 80, A device or system having means for performing a method as set out in claim 67.(Dutz paragraph 0036 – 0040)
As per claim 81, A computer-readable medium comprising software code adapted, when executed by a data processing device, to perform a method as set out in claim 67. (Dutz paragraph 0053)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666